Citation Nr: 0507873	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  03-04 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for status postoperative meniscectomy and 
debridement of the right knee.

2.  Entitlement to an initial compensable disability 
evaluation for status postoperative fracture of the mid-shaft 
of the left fifth metacarpal.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which granted service 
connection for a status post meniscectomy and debridement of 
the right knee and status post fracture of the mid-shaft of 
the left fifth metacarpal and assigned both disabilities a 
noncompensable evaluation effective from October 13, 2002.  
The veteran, who had active service from October 1998 to 
October 2002, appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  

The Board observes that the veteran originally filed his 
claim with the RO in Winston-Salem, North Carolina, which 
issued the October 2002 rating decision. However, the veteran 
later indicated in his November 2002 Notice of Disagreement 
that he had moved to Peoria, Illinois and requested that his 
claim be sent to an RO in his home state.  His claims file 
was subsequently transferred to the RO in Chicago, Illinois, 
which then issued the January 2003 Statement of the Case and 
certified his appeal to the Board.  

The issue of entitlement to an initial compensable evaluation 
for status post meniscectomy and debridement of the right 
knee will be addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.
2.  The veteran is right hand dominant.

3.  The veteran is already in receipt of the maximum 
schedular rating allowable for limitation of motion or 
ankylosis of the little finger of the minor hand.


CONCLUSION OF LAW

The criteria for a compensable evaluation for status post 
fracture of the mid-shaft of the left fifth metacarpal have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5227, 5230 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

The appellant filed his claim for service connection for a 
left finger disability in July 2002.  Thereafter, in a rating 
decision dated in October 2002, the RO granted service 
connection for status post fracture of the mid-shaft of the 
left fifth metacarpal and assigned a noncompensable 
evaluation effective from October 13, 2002.  The veteran then 
filed his notice of disagreement with that rating decision in 
November 2002.  Only after those rating actions were 
promulgated did the RO, in a letter dated in September 2004, 
specifically provide notice to the claimant regarding what 
information and evidence was necessary to substantiate his 
claim as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.

The Board notes that increased ratings claims are generally 
considered to be "downstream" issues from the original grants 
of service connection.  VA's General Counsel promulgated an 
advisory opinion holding that separate notice of the VA's 
duty to assist the veteran and of his concomitant 
responsibilities in the development of his claims involving 
such downstream issues is not required when the veteran was 
provided adequate VCAA notice following receipt of the 
original claim.  VAOPGCPREC 8-2003.  In this case, he was not 
provided with the type of specific notice required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles 
v. Principi, 16 Vet. App. 370, 374 (2002) prior to the RO's 
grant of service connection in October 2002.  In the absence 
of such prior notice, the Board interprets the General 
Counsel's opinion as requiring notice as to the VA's duty to 
assist the veteran and of his concomitant responsibilities in 
the development of his claim for an increased disability 
rating.

The Board observes that the record does indicate that prior 
to the October 2002 rating decision the appellant had been 
apprised of what evidence would be necessary to substantiate 
the claim, as well as informed of the division of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio, supra.  In this regard, the Board notes 
that a letter was sent to the veteran in July 2002 advising 
him what would happen next and what he needed to do. The 
appellant had also been provided with a copy of the rating 
decision dated in October 2002, setting forth the general 
requirements of the law, the evidence considered, and the 
reasons why a noncompensable evaluation was assigned the 
disability in question.  The general advisement and the 
pertinent laws and regulations, including the schedular 
criteria, were reiterated in the January 2003 Statement of 
the Case.  

The Board observes that in a recent case, the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction (AOJ, or RO in this case).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, 
in the present case, the appellant's claim was filed and 
initially denied prior to VCAA notice being provided to the 
appellant.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in September 2004 
was not given prior to the first AOJ adjudications of the 
claim, the notice was provided by the AOJ prior to the most 
recent transfer and certification of the appellant's case to 
the Board, and the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Therefore, notwithstanding Pelegrini II, to 
decide the appeal would not be prejudicial error to the 
claimant.

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  In fact, the veteran submitted statements in March 
2003 and October 2004 indicating that he did not have any 
further evidence or information to submit.

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim through the documents described above.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claim.  38 U.S.C.A. § 5103A (d).  The 
veteran was afforded a VA examination in July 2002, which was 
performed by an examiner who rendered an opinion on the 
relevant issues.  The Board does acknowledge the veteran's 
contention in his November 2002 Notice of Disagreement that 
his disabilities had worsened since his discharge in October 
2002.  However, the Board finds that the July 2002 
examination is adequate for purposes of this appeal.  The 
veteran has not identified or submitted any additional 
medical evidence that suggests that his left fifth metacarpal 
disability has increased in severity or that the July 2002 
examination is inadequate for rating purposes.  In fact, he 
later testified at his January 2005 hearing before the Board 
that the symptomatology associated with his left fifth finger 
had remained the same since his July 2002 VA examination.  
Thus, the Board finds that further examination is not 
necessary as there is sufficient medical evidence upon which 
the Board may base its decision. 

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO, the Board finds 
that the record is ready for appellate review.  The Board 
therefore finds that disposition of the appellant's claim for 
a higher initial evaluation for a left fifth metacarpal 
disability is appropriate.
  

Background and Evidence

A rating decision dated in October 2002 granted service 
connection for status post fracture of the mid-shaft of the 
left fifth metacarpal and assigned a noncompensable 
evaluation effective from October 13, 2002.  That 
determination was based on a review of the veteran's service 
medical records as well as on the findings of a VA 
examination performed in July 2002.  During the pendency of 
the appeal, that evaluation has remained in effect until the 
present time.

The veteran was afforded a VA examination in July 2002 during 
which he told the examiner that he had had a mid-shaft 
fracture of the midphalanx of his left fifth finger.  He 
reported having good flexibility, but indicated that he did 
have a persistent defect of the interphalangeal joint.  He 
also noted a little stiffness and pain at times, but his grip 
was not impaired.  A physical examination revealed the 
veteran's handgrip strength to be normal.  The proximal 
interphalangeal joint of his left fifth finger was found to 
be slightly swollen, and he did have a slight crook in that 
finger, but he still had full range of motion.  There was no 
pain with maneuvers, and he was not particularly tender.  He 
had zero to 90 degrees of flexion at the left distal 
interphalangeal and metacarpophalangeal joints as well as 
zero to 100 degrees of flexion at the proximal 
interphalangeal joint.  X-rays of the left hand revealed 
normal findings.  The veteran was diagnosed as having status 
post fracture of the mid-shaft of the left fifth metacarpal 
joint without significant disability.

In his November 2002 Notice of Disagreement, the veteran 
contended that he had pain and limited motion in his left 
fifth finger.  

In his January 2005 hearing testimony before the Board, the 
veteran indicated that his left fifth finger was deformed and 
crooked with a lump, and he claimed that he was unable to 
straighten his finger.  He stated that he was unable to make 
a fist because his left fifth finger curled out and noted 
that he occasionally had pain in his finger, which also hurt 
when he placed pressure on it.  He further testified that he 
was right-handed.  


Law and Analysis

The veteran contends that he is entitled to a higher initial 
evaluation for his left fifth metacarpal disability.  More 
specifically, he claims that the current evaluation assigned 
for his left fifth metacarpal disorder does not accurately 
reflect the severity of that disability.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, as here, it 
was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  

The veteran's left fifth metacarpal disability is currently 
assigned a noncompensable evaluation under 38 C.F.R. §4.71a, 
Diagnostic Code 5230 (2004), which governs evaluations for 
limitation of motion of the ring or little finger.  The Board 
notes that during the pendency of this appeal, VA issued new 
regulations for evaluating ankylosis or limitation of motion 
of single or multiple digits of one hand under 38 C.F.R. § 
4.71a, which became effective August 26, 2002.  However, the 
Board notes that consideration under the revised schedular 
criteria should not be undertaken before such criteria became 
effective.  The effective date rule contained in 38 U.S.C.A. 
§ 5110(g) prevents the application of a later, liberalizing 
law to a claim prior to the effective date of the 
liberalizing law.  That is, for any date prior to August 26, 
2002, neither the RO nor the Board could apply the revised 
rating schedule. 

Under the rating criteria in effect prior to August 26, 2002, 
the following rules are to be observed: (1) Ankylosis of both 
the metacarpophalangeal (MP) and proximal interphalangeal 
(PIP) joints, with either joint in extension or in extreme 
flexion, will be rated as amputation. (2) Ankylosis of both 
the MP and PIP joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis.  
(3) With only one joint of a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 
centimeters) of the medial transverse fold of the palm; when 
so possible, the rating will be favorable ankylosis, 
otherwise unfavorable.  

The revised criteria that became effective on August 26, 2002 
provide that ankylosis or limitation of motion of single or 
multiple digits of the hand is to be evaluated as follows: 
for the index, long, ring, and little fingers (digits II, 
III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the MP and PIP joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the MP joint has a range 
of zero to 90 degrees of flexion, the PIP has a range of zero 
to 100 degrees of flexion, and the distal (terminal) 
interphalangeal  (DIP) joint has a range of zero to 70 or 80 
degrees of flexion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5216-5230, Note 1 (2004).

With respect to evaluation of ankylosis of the index, ring, 
and little fingers, if both the MP and PIP joints of a digit 
are ankylosed, and either is in extension or full flexion, or 
there is rotation or angulation of a bone, evaluate as 
amputation without metacarpophalangeal resection, at PIP 
joint or proximal thereto.  If both the MP and PIP joints of 
a digit are ankylosed, evaluate as unfavorable ankylosis, 
even if each joint is individually fixed in a favorable 
position.  If only the MP or PIP joint is ankylosed, and 
there is a gap of more than two inches (5.1 centimeters) 
between the fingertip(s) and the proximal transverse crease 
of the palm, with the finger(s) flexed to the extent 
possible, evaluate as unfavorable ankylosis.  If only the MP 
or PIP joint is ankylosed, and there is a gap of two inches 
(5.1 centimeters) or less between the fingertip(s) and the 
proximal transverse crease of the palm, with the finger(s) 
flexed to the extent possible, evaluate as favorable 
ankylosis.  See 38 C.F.R. § 4.71, Diagnostic Codes 5216-5230, 
Note 3 (2003).  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The veteran is right-handed and as such, minor, as opposed to 
major, hand disability ratings are applicable.  38 C.F.R. 
§ 4.69.  

When the evidence of record is considered under the both the 
old and revised laws and regulations as set forth above, the 
Board finds that the veteran is not entitled to a higher 
initial evaluation for his left fifth metacarpal disability.  
Under the old rating criteria, when only one joint of a digit 
is ankylosed or limited in its motion, the determination will 
be made on the basis of whether motion is possible to within 
2 inches (5.1 centimeters) of the medial transverse fold of 
the palm; when so possible, the rating will be favorable 
ankylosis, otherwise unfavorable.  Both the old and revised 
versions of Diagnostic Code 5227 provide that favorable and 
unfavorable ankylosis of the little finger of the minor hand 
will be assigned a noncompensable evaluation.  As such, the 
veteran is in receipt of the maximum schedular rating for 
limitation of motion and ankylosis of the little finger under 
the old schedular criteria as well as for ankylosis of the 
little finger under the new criteria.  The Board also notes 
that the revised rating criteria added Diagnostic Code 5230, 
which governs evaluations for limitation of motion of 
individual digits.  However, a noncompensable evaluation is 
the only, and therefore the maximum, rating available for any 
limitation of motion of little finger under Diagnostic Code 
5230.  Thus, the Board finds that the veteran is also in 
receipt of the maximum schedular evaluation for limitation of 
motion of the little finger under the new schedular criteria.  
The Board further finds that an evaluation as amputation 
under both the old and revised rating criteria is not in 
order based on the findings demonstrated above.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5156.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for an initial compensable evaluation for 
his left fifth metacarpal disability.  

The Board has also considered, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  However, the veteran is already assigned the 
maximum schedular evaluation under Diagnostic Codes 5227 and 
5230.  In Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the 
Court determined that if a claimant is already receiving the 
maximum disability rating available, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
Thus, the provisions of 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca, supra, are not applicable to the veteran's current 
claim.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran, as required by the holding of the Court in Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the 
Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1).  In this case, however, there has been no 
showing that the veteran's service-connected status post 
fracture of the mid-shaft of the left fifth metacarpal has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
veteran's left fifth metacarpal disability.  In the absence 
of such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's left fifth 
metacarpal disability under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  


ORDER

An initial compensable evaluation for status post fracture of 
the mid-shaft of the left fifth metacarpal is denied.


REMAND

As discussed above, the VCAA provides that the VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

In this case, the Board notes that the veteran was afforded a 
VA examination in July 2002 in connection with his claim for 
service connection for a right knee disability.  Following 
the grant of service connection by the RO in an October 2002 
rating decision, the veteran expressed his disagreement with 
the disability evaluation assigned his service-connected 
status post meniscectomy and debridement of the right knee.  
In his November 2002 Notice of Disagreement, the veteran 
contended that his right knee disability had worsened since 
his discharge in October 2002.  The veteran's representative 
also asserted at a January 2005 hearing before the Board that 
the veteran's knee was actually worse than he was describing 
and requested that be provided a more recent VA examination.  
VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).  Therefore, the Board is of the 
opinion that a more recent VA examination is in order in this 
case for the purpose of ascertaining the severity and 
manifestations of the veteran's service-connected right knee 
disability.

In addition, it appears that there may be other treatment 
records not associated with the claims file.  In this regard, 
the veteran testified at his January 2005 hearing that a VA 
physician had obtained and reviewed an x-ray of his right 
knee one month earlier and recommended that he have a MRI, 
which was obtained at Provena Hospital a few days before the 
hearing.  However, the claims file does not contain any VA 
treatment records or private medical records pertaining to 
his right knee.   Such records may prove to be relevant and 
probative.  Therefore, the RO should attempt to obtain and 
associate with the claims file any and all treatment records 
pertaining to the veteran's right knee disability.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  The case is being returned to the RO via 
the Appeals Management Center in Washington, D.C., and the VA 
will notify the veteran if further action on his part is 
required.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should request that the 
veteran provide the names and 
addresses of any and all health care 
providers who have provided 
treatment for his right knee 
disability.  After acquiring this 
information and obtaining any 
necessary authorization, the RO 
should obtain and associate these 
records with the claims file.  A 
specific request should be made for 
VA treatment records dated from 
October 2002 to the present as well 
as for treatment records from 
Provena Hospital.

2.  The veteran should be afforded a 
VA examination to ascertain the 
severity and manifestations of his 
right knee disability.  Any and all 
studies, tests, and evaluations 
deemed necessary by the examiner 
should be performed.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file and to comment on the nature and 
severity of the veteran's service-
connected status postoperative 
meniscectomy and debridement of the 
right knee.  The examiner should 
comment on the presence or absence of 
subluxation or lateral instability; 
locking, pain, and effusion; 
arthritis; and/or any other symptoms 
in the right knee determined to be 
due to the meniscectomy and 
debridement.  The presence of 
objective evidence of pain, excess 
fatigability, incoordination, and 
weakness should be noted, as should 
any additional disability due to 
these factors.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2003), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 


office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified. 




	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


